CUSIP No. 292448206 Exhibit 99.4 Translation into English for Convenience Purposes Only Mexico, Federal District, November 1, 2007 Board of Directors of Empresas ICA, S.A.B. de C.V. Mineria No. 145 Edificio G Second Floor Colonia Escandon 11800Mexico, Federal District Attention:Chairman of the Board of Directors Secretary of the Board of Directors Messrs: Reference is made to the by-laws of Empresas ICA, S.A.B. de C.V. (“ICA”) and, in particular, to the Articles Thirteen to Twenty-two of such by-laws, and we hereby request authorization so that jointly Mrs. Lucrecia Larregui de Aramburuzabala, Mrs.
